Voto disidente en parte del
Juez Asociado Señor Santana Becerra
en el cual concurre el Juez Asociado Señor Hernán-dez Matos
San Juan, Puerto Rico, 28 de junio de 1968
Disiento de aquella parte del fallo que sostiene la pro-cedencia de la condena con carácter de subsiguiente.
El Art. 152 del Código Penal según fue originalmente adoptado, disponía que toda persona que se fugase de una *414prisión mientras estuviere cumpliendo condena sería cas-tigada por orden sumaria del Tribunal competente con pri-sión por un término adicional mínimo de una vigésima parte o máximo de una quinta parte de la primitiva sentencia. La anterior disposición se adoptó coetáneamente con el Art. 56 del Código Penal referente a los delitos subsiguientes y que estatuye que el reo que habiendo sido convicto de algún delito castigado con pena de presidio cometiere cualquier delito, después de dicha convicción, será castigado de la ma-nera que en dicho artículo se expresa.
En 1950—Ley Núm. 9 de 29 de diciembre — y con motivo de hechos por todos conocidos, se enmendó el Art. 152 del Código Penal disponiéndose entonces que toda persona bajo custodia legal que se fugare mientras estuviere en sumaria, o en trámite de apelación, o cumpliendo sentencia sería cas-tigada por orden sumaria del Tribunal de Distrito de Puerto Rico (Tribunal Superior) con prisión entre uno y diez años en adición a la sentencia impuesta por el otro delito o a la que estuviere cumpliendo, y esta pena no sería concurrente con ninguna otra.
Por la Ley Núm. 447 de 14 de mayó de 1952 se enmendó nuevamente el Art. 152 para disponer que toda persona bajo custodia legal que se fugare mientras estuviere en prisión preventiva, o en trámite de apelación, o cumpliendo sentencia será castigada por orden sumaria del Tribunal de Distrito (Tribunal Superior) de la manera siguiente: (a) Si estu-viere en prisión preventiva incurre en delito menos grave sujeto a un término de cárcel; (b) Si se trata del cumpli-miento de la sentencia en un delito grave, incurre en delito grave; y (c) Si estuviere cumpliendo un delito menos grave incurre en delito menos grave sujeto a cárcel. Se le niega concurrencia a las sentencias dictadas de conformidad con lo anterior.
Históricamente la fuga bajo custodia legal se ha tratado como, un procedimiento sui generis. Siempre se ha dispuesto *415por el Legislador que se castigue sumariamente y por orden. Se le ha dado jurisdicción original al Tribunal Superior, de Distrito antes, para entender en esos casos aún cuando se trate de delito menos grave. Por la procedencia histórica y la forma en que ha dispuesto el Art. 152 según enmendado, en ausencia de una expresión legislativa afirmativamente en contrario, entiendo que las penas impuestas en estos pro-cedimientos por fuga no dan lugar a la alegación de sub-siguiente a tenor del Art. 56 del Código Penal.
Convengo con la representación legal del apelante que el Legislador dio a la fuga consecuencias especiales agravato-rias al prohibir la concurrencia de penas, y dispondría que el apelante fuera sentenciado de nuevo por el delito de fuga conforme a las penas que indica el Art. 152 del Código Penal sin consideración a lo dispuesto en el Art. 56 de dicho Código.